Case 0:20-cv-62342-RS Document 19 Entered on FLSD Docket 04/12/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-62342-SMITH/VALLE

 AXOS BANK,

                Plaintiff,

                vs.

 EQRAMUL I. CHOWDHURY, et al.,

           Defendants.
 _______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

        This cause is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 18], in which the Magistrate Judge recommends granting in part Plaintiff Axos

 Bank’s Motion for its Reasonable Attorneys’ Fees and Costs [DE 14]. No objections have been

 filed to the Report and Recommendation. Thus, having reviewed, de novo, Magistrate Judge

 Valle’s Report and Recommendation, the record, and given that Plaintiff has not objected, it is

        ORDERED that

        1. The Magistrate Judge’s Report and Recommendation to District Judge [DE 18] is

 AFFIRMED and ADOPTED.

        2. Plaintiff is awarded $15,568.50 in attorney’s fees.

        DONE AND ORDERED in Fort Lauderdale, Florida this 12th day of April, 2021.




 cc:    All parties of record
